 USDC IN/ND case 3:19-cv-00408-JD-MGG document 1 filed 05/24/19 page 1 of 3


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

JENNIFER D. DAVIS                          )
                                           )
                    Plaintiff,             )
                                           )
v.                                         )     CAUSE NO.
                                           )
                                           )
POTAWATOMI ZOOLOGICAL                      )
SOCIETY INC.,                              )
                                           )
                    Defendant.             )

                                       COMPLAINT

     Plaintiff alleges against Defendant that:

     1. Plaintiff Jennifer D. Davis, alleges against Defendant Potawatomi Zoological Society,

        Inc. (“Potawatomi”) that she was discriminated against, suffered a hostile work

        environment, was harassed, and then retaliated against after reporting harassment and

        discrimination based upon her sex (female), all contrary to the provisions of Title VII

        of the Civil Rights Act of 1964, 42 U.S.C. § 2000 e et seq. (“Title VII”), as well as

        retaliation for reporting unlawful work place practices prohibited by the Fair Labor

        Standards Act, 29 U.S.C. § 211 et seq., all is set forth in Charge of Discrimination No.

        470-2018-03438, attached hereto, made a part hereof, and incorporated herein as

        Exhibit A. The EEOC issued a Dismissal and Notice of Rights on or about February

        28, 2019 (Exhibit B), and this Complaint has been filed within ninety (90) days after

        receipt.

     2. Defendant Potawatomi Zoological Society, Inc (“Potawatomi”) is a corporation

        authorized to do business in the State of Indiana and does so at 500 South Greenlawn
 USDC IN/ND case 3:19-cv-00408-JD-MGG document 1 filed 05/24/19 page 2 of 3


           Avenue, South Bend, IN 46615. Its registered agent is Marcy Dean, 500 South

           Greenlawn Avenue, South Bend, IN 46615.           Defendant is an employer for the

           purposes of Title VII and the Fair Labor Standards Act (“FLSA”).

       3. Plaintiff was damaged and injured in that she lost her job and job related benefits

           including income. Plaintiff also experienced emotional distress, mental anguish,

           humiliation, embarrassment, inconvenience and other damages and injuries. Plaintiff

           seeks compensatory damages.

       4. The actions of the Defendant were intentional and in reckless disregard of her federally

           protected civil rights. Plaintiff seeks punitive damages.

       5. Plaintiff had reported violations of the Federal Animal Welfare Act, because she had

           concerns over the health and welfare of certain animals at the zoo. These concerns

           related to unsafe situations for protected animals and the viewing public, unsanitary

           and unfit habitats and environments for protected animals, and the reporting of animal

           aggression which put the animals and staff at risk (improper handling of the animals).

           As the “General Curator”, Plaintiff would have been subjected to personal liability had

           she not disclosed these concerns to appropriate officials. Defendant retaliated against

           the Plaintiff and terminated her for refusing to go along with these illegal practices,

           which, if Plaintiff had acquiesced in these illegal practices, would have caused her

           personal liability. Accordingly, Plaintiff seeks compensatory damages and punitive

           damages for retaliatory discharge.

       WHEREFORE, Plaintiff prays for judgment against the Defendant, for compensatory

damages, punitive damages, back pay, front pay, reasonable attorney’s fees and costs, and for all


                                                2
 USDC IN/ND case 3:19-cv-00408-JD-MGG document 1 filed 05/24/19 page 3 of 3


other just and proper relief in the premises under Title VII and the Fair Labor Standards Act

(including liquidated damages) and pursuant to the state laws and public policies of the State of

Indiana.

                                       JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury in this action.

                                                    Respectfully submitted,

                                                    CHRISTOPHER C. MYERS & ASSOCIATES

                                                    /s/Christopher C. Myers
                                                    Christopher C. Myers, #10043-02
                                                    809 South Calhoun Street, Suite 400
                                                    Fort Wayne, IN 46802
                                                    Telephone:     (260) 424-0600
                                                    Facsimile:     (260) 424-0712
                                                    E-mail:        cmyers@myers-law.com
                                                    Attorney for Plaintiff




                                                3
